DETAILED ACTION
The office action is a response to the amendment filed on 05/24/2022 in which claims 1-11, 14-18 are pending in which claims 12-13 and 19-20 are cancelled.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/14/2019 and 06/01/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Michael L. Bartholomew (Reg. No. 60225) on 07/07/2022.

4. Claim Amendment
1. (Currently Amended) A method at an internet protocol multimedia subsystem (IMS) application service (AS), the method comprising: receiving a first request to establish an internet protocol multimedia subsystem session with a first device, wherein the first device is dual registered to: a first network access supporting 5G core network connectivity; and a second network access supporting evolved packet core network connectivity and circuit switched network connectivity, wherein the first device has connectivity to an internet protocol multimedia subsystem via either the first network access or the second network access; determining first information corresponding to a network access connectivity selected from the first network access and the second network access through which the first device has internet protocol connectivity with the internet protocol multimedia subsystem; and transmitting a second request to a first network function to retrieve second information corresponding to voice support over packet switched connectivity over the internet protocol multimedia subsystem from the network access connectivity, wherein the second request comprises third information indicating [[a]] which second network function of a plurality of second network functions for the first network function to contact to retrieve the second information, and the second network function is contacted by the first network function to retrieve the second information in response to receiving the second request, the first network function comprises a home subscriber server, a unified data management function, or a combination thereof, and the plurality of second network functions and|[,]] an access and mobility management function, 

2. (Original) The method of claim 1, wherein the first information is determined to decide whether the first request is to be sent to the first device via the first network access connectivity or via the second network access connectivity.

3. (Original) The method of claim 1, wherein the second information is determined to decide whether the first request is to be sent via the network access connectivity via circuit switched connectivity or packet switched connectivity.

4. (Original) The method of claim 1, wherein the third information is determined based on the first information.

5. (Original) The method of claim 1, wherein the first information is determined from an access type included in a p access network information header of the first device.

6. (Original) The method of claim 5, wherein the access type indicates a type of core network.

7. (Original) The method of claim 6, wherein the type of core network comprises an evolved packet core network or a 5G core network.

8. (Original) The method of claim 1, wherein the first device comprises a user equipment.

9. (Original) The method of claim 1, wherein the second request comprises a request for terminating access domain selection information.

10. (Original) The method of claim 1, further comprising receiving a message comprising a terminating access domain selection in response to transmitting the second request.

11. (Original) The method of claim 9, wherein the message comprises a Sh message.

12. (Canceled)

13. (Canceled)

14. (Currently Amended) An apparatus comprising:
a receiver that receives a first request to establish an internet protocol multimedia subsystem session with a first device, wherein the first device is dual registered to:
a first network access supporting 5G core network connectivity; and
a second network access supporting evolved packet core network connectivity and circuit switched network connectivity, wherein the first device has connectivity to an internet protocol multimedia subsystem via either the first network access or the second network access;
a processor that determines first information corresponding to a network access connectivity selected from the first network access and the second network access through which the first device has internet protocol connectivity with the internet protocol multimedia subsystem; and
a transmitter that transmits a second request to a first network function to retrieve second information corresponding to voice support over packet switched connectivity over the internet protocol multimedia subsystem from the network access connectivity, wherein the second request comprises third information indicating [[a]] which second network function of a plurality of second network functions for the first network function to contact to retrieve the second information, the first network function contacts the second network function to retrieve the second information in response to receiving the second request, the first network function comprises a home subscriber server, a unified data management function, or a combination thereof, and the plurality of second network functions and mobility management function-

15. (Original) The apparatus of claim 14, wherein the first information is determined to decide whether the first request is to be sent to the first device via the first network access connectivity or via the second network access connectivity.

16. (Original) The apparatus of claim 14, wherein the second information is determined to decide whether the first request is to be sent via the network access connectivity via circuit switched connectivity or packet switched connectivity.

17. (Original) The apparatus of claim 14, wherein the third information is determined based on the first information.

18. (Original) The apparatus of claim 14, wherein the first information is determined from an access type included in a p access network information header of the first device.

19. (Canceled)

20. (Canceled)

Allowable Subject Matter
5.	Claims 1-11, 14-18 are allowed.
6.	The following prior art references are considered by the examiner as most similar to the instant invention:
a.	JOST et al. (US 2019/0387407 A1) which discloses receiving registration request from UE, forward request to retrieve information about the UE to first network node in a first network, besides the JOST et al discloses first network function such as a Mobility Management Entity (MME) and a second network function such as an Access and Mobility Management Function (AMF). However, JOST et al does not disclose “determining first information corresponding to a network access connectivity selected from the first network access supporting 5G core network connectivity and the second network access supporting EPS connectivity and circuit switched network connectivity through which the first device has internet protocol connectivity with the internet protocol multimedia subsystem; and transmitting a second request to a first network function to retrieve second information corresponding to voice support over packet switched connectivity over the internet protocol multimedia subsystem from the network access connectivity, wherein the second request comprises third information indicating which second network function of a plurality of second network functions for the first network function to contact to retrieve the second information, and the second network function is contacted by the first network function to retrieve the second information in response to receiving the second request, the first network function comprises a home subscriber server, a unified data management function, or a combination thereof, and the plurality of second network functions function comprises a mobility management entity and an access and mobility management function.
b.	KUMAR et al. (US 2020/0120585 A1) which discloses handling registration and session management in a wireless communication system, in which registering by UE to first core network entity over a 3GPP access network the first core network entity comprises a Mobility Management entity (MME) or an Access Management Function (AMF). However, KUMAR does not disclose determining first information corresponding to a network access connectivity selected from the first network access supporting 5G core network connectivity and the second network access supporting EPS connectivity and circuit switched network connectivity through which the first device has internet protocol connectivity with the internet protocol multimedia subsystem; and transmitting a second request to a first network function to retrieve second information corresponding to voice support over packet switched connectivity over the internet protocol multimedia subsystem from the network access connectivity, wherein the second request comprises third information indicating which second network function of a plurality of second network functions for the first network function to contact to retrieve the second information, and the second network function is contacted by the first network function to retrieve the second information in response to receiving the second request, the first network function comprises a home subscriber server, a unified data management function, or a combination thereof, and the plurality of second network functions comprises a mobility management entity and an access and mobility management function”.
c.	NTT DOCOMO (Title: T-ADS with dual registered UE; 3GPP TSG-SA WG2 Meeting #125, Gothenburg, Sweden, 22nd-26th January 2018) which discloses dual registration to first network 5G and second network access EPS, after receiving a T-ADS query from IMS, UDM/HSS queries SMF to determine on which system EPS or 5G the IMS PDU is located, UDM/HSS sends TADS query only to the system where IMS session is located. Example, only MME is queried if IMS session is in EPS”. However, NTT DOCOMO does not disclose “determining first information corresponding to a network access connectivity selected from the first network access supporting 5G core network connectivity and the second network access supporting EPS connectivity and circuit switched network connectivity through which the first device has internet protocol connectivity with the internet protocol multimedia subsystem; and transmitting a second request to a first network function to retrieve second information corresponding to voice support over packet switched connectivity over the internet protocol multimedia subsystem from the network access connectivity, wherein the second request comprises third information indicating which second network function of a plurality of second network functions for the first network function to contact to retrieve the second information, and the second network function is contacted by the first network function to retrieve the second information in response to receiving the second request, the first network function comprises a home subscriber server, a unified data management function, or a combination thereof, and the plurality of second network functions comprises a mobility management entity and an access and mobility management function”.

7.	The cited prior arts fail to teach or suggest “determining first information corresponding to a network access connectivity selected from the first network access supporting 5G core network connectivity and the second network access supporting EPS connectivity and circuit switched network connectivity through which the first device has internet protocol connectivity with the internet protocol multimedia subsystem; and transmitting a second request to a first network function to retrieve second information corresponding to voice support over packet switched connectivity over the internet protocol multimedia subsystem from the network access connectivity, wherein the second request comprises third information indicating which second network function of a plurality of second network functions for the first network function to contact to retrieve the second information, and the second network function is contacted by the first network function to retrieve the second information in response to receiving the second request, the first network function comprises a home subscriber server, a unified data management function, or a combination thereof, and the plurality of second network functions function comprises a mobility management entity and an access and mobility management function”, in combination with other limitations, as specified in the independent claims 1 and 14.
Claims 2-11 are allowed because they further limit claim 1.
Claims 15-18 are allowed because they further limit claim 14.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.    

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M. AUNG whose telephone number is (571)270-02.  The examiner can normally be reached on Monday through Friday, 8; 00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452